      Case 3:20-cv-01614-JLS-LL Document 12 Filed 12/02/20 PageID.41 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA for the                    Case No.: 20-CV-1614 JLS (LL)
     Use and Benefit of CONSOLIDATED
12
     ELECTRICAL DISTRIBUTORS, INC., a                    ORDER GRANTING JOINT
13   Delaware corporation,                               MOTION TO DISMISS
14                    Plaintiff and Use-Plaintiff,
                                                         (ECF No. 11)
15   v.
16   SYGNOS, INC., an Arizona corporation;
     and WESTERN SURETY COMPANY, a
17
     South Dakota corporation,
18                                   Defendants.
19
20         Presently before the Court is the Parties’ Joint Motion to Dismiss with Prejudice
21   (ECF No. 11). Good cause appearing, the Court GRANTS the Joint Motion. As stipulated
22   by the Parties, the Court DISMISSES WITH PREJUDICE the action in its entirety, with
23   each Party to bear its own costs and attorney’s fees. The Clerk of Court will close the file.
24         IT IS SO ORDERED.
25   Dated: December 2, 2020
26
27
28

                                                     1
                                                                                 20-CV-1614 JLS (LL)
